Citation Nr: 1036131	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-11 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome 
(CTS) of the right wrist.

2.  Entitlement to service connection for leishmaniasis.

3.  Entitlement to service connection for hearing loss of the 
left ear.

4.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD) with secondary 
anxiety, depression, memory loss, mood swings, sleep problems and 
a loss of consciousness.  

5.  Entitlement to service connection for a right knee disorder, 
to include as due undiagnosed illness.

6.  Entitlement to service connection for hearing loss of the 
right ear.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from September 2002 to January 
2006, including in Iraq from September 2004 to September 2005.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated March 
2008, the Veteran requested hearings at the RO, before a Decision 
Review Officer and the Board.  The RO acknowledged this request 
and notified the Veteran of the dates of the scheduled hearings 
in letters dated June 2009 and April 2010.  On the dates of the 
hearings, however, the Veteran failed to report.  The Board thus 
considers the Veteran's hearing requests withdrawn.  

With respect to the Veteran's claim for service connection for 
PTSD, the Board notes that the Court of Appeals for Veterans 
Claims (Court) has held, in the context of claims for psychiatric 
disorders, that a claim for service connection encompasses all 
related symptomatology, regardless of how that symptomatology is 
diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light 
of Clemons, the Veteran's claim for service connection for PTSD 
has been recharacterized to encompass any psychiatric disorder, 
to include PTSD.

The issues of entitlement to service connection for a skin 
disorder, other than rosacea and leishmaniasis, and for a 
disability manifested by right wrist pain, other than CTS 
and arthritis, to include as due to undiagnosed illnesses, 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The claims of entitlement to service connection for a right knee 
disorder, for a psychiatric disorder, for tinnitus, and for 
hearing loss of the right ear are addressed in the REMAND section 
of this decision and are REMANDED for additional development to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is no competent medical evidence that the Veteran has 
CTS of the right wrist.

2.  There is no competent medical evidence that the Veteran has 
leishmaniasis.

3.  Competent medical evidence establishes that the Veteran does 
not have hearing loss in the left ear to an extent recognized as 
a disability for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for CTS of the right 
wrist are not met.  38 U.S.C.A §§ 1110, 5103, 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for service connection for leishmaniasis are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2010); 
38 C.F.R. § 3.303 (2009).

3.  The criteria for service connection for hearing loss in the 
left ear are not met.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  VA is also to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, but such assistance is not required if there is no 
reasonable possibility that it would aid in substantiating the 
claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2009).  

The Court has mandated that VA ensure compliance with the 
provisions of the VCAA, when applicable.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA is applicable in 
this case and, as explained below, VA satisfied the requirements 
thereof by providing the Veteran adequate notice and assistance 
with regard to the claim being decided.  The Board's decision to 
proceed in adjudicating these claims does not, therefore, 
prejudice the Veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini), 
18 Vet. App. 112, 119-20 (2004).  These notice requirements apply 
to all five elements of a service connection claim, including: 
(1) veteran status; (2) existence of disability; (3) a connection 
between service and disability; (4) degree of disability; and (5) 
effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

In this case, the RO provided the Veteran VCAA notice on his 
claims by pre-rating letters dated in May 2006 and July 2006.  
The timing and content of such notice reflects compliance with 
the requirements of the law as found by the Court in Pelegrini 
and Dingess.  In these letters, the RO acknowledged the Veteran's 
claims, notified him of the evidence needed to substantiate those 
claims, identified the type of evidence that would best do so, 
notified him of VA's duty to assist and indicated that it was 
developing his claims pursuant to that duty.  The RO also 
provided the Veteran all necessary information on how disability 
ratings and effective dates are established.  In addition, the RO 
identified the evidence it had received in support of the 
Veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts to 
assist the Veteran in obtaining all outstanding evidence provided 
he identified the source(s) thereof, but that, ultimately, it was 
his responsibility to ensure VA's receipt of all requested 
evidence.  The RO advised the Veteran to sign the enclosed forms 
authorizing the release of his treatment records if he wished VA 
to obtain them on his behalf.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c).  Specifically, the RO endeavored to secure 
and associate with the claims file all evidence the Veteran 
identified as being pertinent to his claims, including service 
treatment and personnel records and post-service treatment 
records.  

The RO also afforded the Veteran VA examinations, during which 
examiners addressed the presence (absence) of the claimed 
disabilities.  As such, the Board finds the record adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In summary, the duties imposed by the VCAA have been considered 
and satisfied. There is no additional notice that should be 
provided, nor is there any indication that there is additional 
existing evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
matters decided herein on appeal.

II. Analysis

The Veteran claims entitlement to service connection for CTS of 
the right wrist, for leishmaniasis and for left ear hearing loss.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may be presumed for certain medical conditions 
such as organic diseases of the nervous system, which includes 
sensorineural hearing loss, if it is shown that a veteran served 
continuously for 90 days or more during a period of war or during 
peacetime after December 31, 1946, one of these conditions 
manifested to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

In cases involving service connection for hearing loss, impaired 
hearing will be considered to be a disease when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a).  The Veteran did not 
serve in combat, so the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) do not apply.
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Claimed CTS of the Right Wrist and Leishmaniasis

In written statements submitted during the course of this appeal, 
the Veteran contends that he has CTS of the right wrist and 
leishmaniasis, the former of which developed secondary to his in-
service repetitive duties as a mechanic, the latter of which 
developed in Iraq, when he was bitten by sand fleas.  He 
acknowledges that, on examination, testing did not reveal CTS of 
the right wrist, but points out that, regardless, he has right 
wrist pain, possibly due to arthritis, which should be service 
connected.  He also acknowledges that, on examination, an 
examiner found that the Veteran had rosacea on his face rather 
than leishmaniasis, and asks that VA consider service connection 
for that condition as it started in service.

According to the Veteran's service treatment records, during 
active duty, including on separation examination, the Veteran 
reported right wrist pain.  No medical professional attributed 
this pain to a right wrist disability, CTS or otherwise.  During 
the same time period, the Veteran did not report any skin 
complaints.  According to his service personnel records, however, 
he served in Iraq and, during such service, he might very well 
have sustained sand flea bites, which affected his skin.  

Since discharge, the Veteran has received treatment for multiple 
complaints, including right wrist pain, and has undergone VA 
examinations of his right wrist and skin.  During treatment 
visits and VA examinations, however, no medical professional has 
diagnosed either CTS of the right wrist or leishmaniasis.  

March 2007 x-rays of the right wrist revealed no right wrist 
abnormalities.  A September 2007 electromyography (EMG) showed 
CTS on the left only.  Right wrist findings were normal.  

During a September 2007 VA examination, the examiner noted skin 
abnormalities on the face, pointing out that in the absence of 
ulcerations black in color, there was no evidence of cutaneous 
leishmaniasis.  He instead diagnosed rosacea, for which the 
Veteran was awarded service connection in the rating decision on 
appeal.  

To prevail in a claim for service connection, a claimant must 
submit competent evidence establishing that he has a current 
disability resulting from service.  In this case, the Veteran's 
assertions constitute the only evidence pertaining to claimed CTS 
of the right wrist and leishmaniasis.  His assertions in this 
regard are not competent evidence, as the Veteran does not 
possess a recognized degree of medical knowledge to diagnose a 
medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (providing an example that a layperson would be 
competent to identify a "simple" condition like a broken leg, but 
would not be competent to identify a form of cancer).  

The Board acknowledges the Veteran's contentions that, although 
he might not have the exact disabilities being claimed, he has 
right wrist pain and skin symptoms, which have manifested since 
service.  

In response, the Board notes that, in a separate rating decision 
from the one on appeal, the RO denied the Veteran entitlement to 
service connection for arthritis of the right wrist after x-rays 
of the right wrist failed to confirm arthritis.  The Veteran did 
not appeal the denial, so this issue in not before the Board.  As 
noted in the Introduction section of this decision, the RO's 
action in this regard does not preclude the Veteran from seeking 
service connection for a right wrist disability manifested by 
pain, other than CTS or arthritis.  Likewise, the Veteran is not 
precluded from pursuing service connection for a skin disorder 
other than rosacea or leishmaniasis.  Thus, the Board has 
referred these matters to the RO for appropriate action.

Accordingly, where, as here, the competent, probative evidence 
establishes that the Veteran does not have either CTS of the 
right wrist or leishmaniasis, the claimed disabilities for which 
service connection is sought are not established, and thus, there 
can be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Thus, the claims for service 
connection for CTS of the right wrist and for leishmaniasis must 
be denied because the first essential criterion for a grant of 
service connection-evidence of the claimed disability-has not 
been met.  As a preponderance of the evidence is against each of 
these claims, the benefit-of-the-doubt rule is thus not for 
application.  

B.  Claimed Left Ear Hearing Loss

The Veteran claims that he developed left ear hearing loss during 
service in Iraq secondary to his exposure to loud noises from 
weapons fire and explosions.  

According to his service treatment records, during service, the 
Veteran underwent audiological evaluations on multiple occasions, 
but findings never established that he had hearing loss of the 
left ear by VA standards.  During this time period, the Veteran 
did not report noise exposure, but according to his service 
personnel records, he served as a vehicle mechanic and, as such, 
might well have been exposed to a significant amount of noise, as 
alleged.  

Since discharge, he has not sought treatment for left ear hearing 
loss, but he has undergone a VA examination.  An audiometer 
revealed the following pure tone thresholds, in decibels:
HERTZ

500
1000
2000
3000
4000
LEFT
15
15
20
10
20

The VA examiner noted speech recognition in the left ear of 94 
percent and diagnosed normal hearing acuity of the left ear.  
These results do not satisfy the criteria for VA hearing loss 
under 38 C.F.R. § 3.385. 

Again, the medical evidence of record does not substantiate the 
Veteran's assertions that he has left ear hearing loss.  The 
Veteran is competent to state that he began experiencing 
difficulty hearing at a certain date, but he does not possess a 
recognized degree of medical knowledge to diagnose hearing loss 
meeting VA standards.  

In the absence of competent evidence of left ear hearing loss 
meeting VA standards, the Board concludes that the claimed 
disability was not incurred in or aggravated by active service.  
As a preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule is thus not for application.  


ORDER

Service connection for CTS of the right wrist is denied.

Service connection for leishmaniasis is denied.

Service connection for hearing loss of the left ear is denied.


REMAND

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes providing 
a claimant a medical examination or obtaining a medical opinion 
when the claims file includes evidence of a current disability or 
persistent and recurrent symptoms of disability and indicates 
that the disability or symptoms thereof may be associated with 
active service, but does not include sufficient medical evidence 
upon which to base a decision.  In this case, examinations in 
support of the Veteran's claims for service connection for a 
psychiatric disorder, to include PTSD, for a right knee disorder, 
and for hearing loss of the right ear and tinnitus are needed.


Service Connection for a Psychiatric Disorder, to Include PTSD

In light of Clemons, and based on the medical evidence of record 
indicating complaints of anxiety, depression, memory loss, mood 
swings, sleep problems and a loss of consciousness and diagnoses 
of adjustment disorder with depressed mood, substance abuse and 
PTSD, the Board has determined that a another psychiatric 
examination and opinion is required in this case.  

The Board notes that, in Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), reh'g en banc denied, 268 F.3d 1340 (2001), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that 38 U.S.C.A. § 1110 does not preclude 
compensation for an alcohol or drug abuse disability secondary to 
a service- connected disability, or use of an alcohol or drug 
abuse disability as evidence of the increased severity of a 
service-connected disability, such as PTSD.  In that case, 
however, the Federal Circuit explained that 38 U.S.C.A. § 1110 
precluded compensation for primary alcohol abuse disabilities and 
for secondary disabilities (such as hepatitis) that result from 
primary substance abuse.  Id. at 1376.

Regarding the Veteran's assertion that he incurred PTSD as a 
result of service, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Establishment of service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between the 
Veteran's symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  
The Veteran's DD Form 214 does not confirm receipt of a combat 
award, but does reflect that he served in a designated imminent 
danger pay area and that he was awarded a Global War on Terrorism 
Service Medal and an Iraq Campaign Medal.

According to written statements submitted in support of his 
claim, the Veteran developed PTSD secondary to in-service 
stressors while serving in Iraq as part of the 536th Maintenance 
Battalion.  These stressors include: (1) traveling in a convoy 
enroute to Mosul in October 2004, when they learned that there 
might be improvised explosive devices (IEDs) on the road on which 
they were traveling; shortly thereafter, witnessing a blue van 
speeding their way, warning the driver to stop and, when he did 
not, shooting and killing him and a passenger; (2) coming under 
mortar attacks at a base camp in Mosul, in December 2003, one of 
which injured three nearby troops; and (3) feeling intense fear 
during nights in Iraq, when he would often hear helicopters 
flying overhead firing at the enemy.  The first two stressors 
were verified by the U.S. Army and Joint Services Records 
Research Center (JSRRC) in October 2007.

In March 2006, the Veteran participated in a PTSD screening by a 
VA nurse, who found it positive and, based on that finding, 
ordered a PTSD consultation.  In May 2006, the Veteran underwent 
a VA Persian Gulf Physical Examination, during which a VA 
examiner/physician diagnosed, in part, PTSD.  A report of this 
examination is quite succinct and indicates that the diagnosis is 
not based on psychological testing, a medical history, a history 
of in-service stressors, or any psychiatric evaluation.  In June 
2004, a VA physician again suggested a referral for a PTSD 
consultation.  Later that month, the Veteran underwent the 
consultation, as recommended, but the VA social worker who 
conducted it found that the Veteran did not meet the criteria for 
a PTSD diagnosis.  A VA examiner/psychologist confirmed this 
finding during an October 2007 VA PTSD examination, while stating 
that she did not consider the Veteran to be a reliable historian.  
She based this finding on the fact that the Veteran denied 
certain avoidance, numbing and increased arousal symptoms.  A VA 
nurse also confirmed this finding during an outpatient treatment 
visit in May 2008.  The Veteran's representative argues that the 
October 2007 PTSD examination was inadequate because the examiner 
failed to consider information confirming the Veteran's alleged 
in-service stressors and the positive March 2006 PTSD screening.  

During the course of this appeal, VA amended 38 C.F.R. § 
3.304(f)).  The revision became effective July 13, 2010 and 
applies to claims like this one pending before the Board on that 
date.  This amendment eliminates the requirement of corroborating 
evidence of a claimed stressor if the stressor is related to a 
fear of hostile military or terrorist activity.  "[F]ear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential IED; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39,843, 39,852 (Jul. 13, 2010) (codified as amended at 
38 C.F.R. § 3.304(f)).  In response to this revision, VA issued 
Training Letter 10-05, which required modification to the PTSD 
examination worksheet for the examiner to make a determination of 
whether the stressor is due to "fear of hostile military or 
terrorist activity."

As the Veteran has been diagnosed with various psychiatric 
disorders, he should be afforded a VA psychiatric examination to 
determine the etiology of any psychiatric disorder found to be 
present.  Since at least two of his stressors have been verified 
and his other stressor appears to be related to "fear of hostile 
military or terrorist activity", the examiner should indicate 
whether the Veteran meets the criteria for PTSD due to one of his 
verified stressors or due to "fear of hostile military or 
terrorist activity" in accord with Training Letter 10-05, as 
well as an opinion as to whether any currently diagnosed 
psychiatric disorder is related to service.

Right Knee

The Veteran's service treatment records reflect in-service 
treatment for right knee complaints.  His service and post-
service treatment records show an old fracture of the right 
patella.  During a September 2007 VA general medical examination, 
the Veteran gave a history of a fall in basic training and 
complaints of soreness, hopping, and crackles in his knees from 
time-to-time.  He described pain of 3 to 4 in intensity on a 
scale of 1 to 10, aggravated by activity such as kneeling down 
and alleviated by rest.  The examiner noted right knee 
abnormalities, but refrained from diagnosing a right knee 
disorder on the basis that, other than evidence of an old 
fracture, the x-rays were normal.  The examiner did not indicate 
whether the Veteran had a right knee disorder, to which the 
abnormalities are attributable, that the x-rays might not show.  

The Board points out that, as a Persian Gulf War veteran, 
compensation may also be established for objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10 percent prior to December 31, 2011.  38 U.S.C.A. § 1117 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.317 (2009).  However, the 
RO has not sought an opinion as to whether the claimed disability 
manifested by right knee pain and tenderness is related to the 
Veteran's period of service.  Thus, further examination is 
warranted to identify any chronic disability manifested by the 
Veteran's claimed symptoms and to address whether such 
symptomatology is a separate and distinct diagnosed disability 
related to service (for example, patellofemoral syndrome) or 
qualifies as an undiagnosed illness.

Right Ear Hearing Loss and Tinnitus

According to the Veteran's service treatment records, during 
active duty, the Veteran did not report noise exposure.  However, 
given his military occupational specialty of vehicle mechanic, he 
might have been exposed to a significant amount of noise, as 
alleged.  During a September 2007 VA audiological examination, 
the Veteran reported that his tinnitus began during the last few 
years, was recurrent, "only after a loud sound", and lasted for 
a few minutes.  Although the examiner diagnosed the Veteran as 
having tinnitus, she ruled out a relationship between the 
tinnitus and his active service, on the basis that the tinnitus 
the Veteran reported occurring after loud sounds was not 
consistent with noise exposure but did not discuss whether it 
could be otherwise related to service.  Similarly, the same 
examiner ruled out a relationship between the Veteran's 
currently-diagnosed right ear hearing loss and service on the 
basis that the hearing loss shown during service existed prior 
thereto.  She did not discuss whether the preexisting hearing 
loss worsened in severity during service.  In this regard, the 
Board notes that a November 2005 examination report reflects that 
the Veteran had high frequency hearing loss due to scarring, even 
though the July 2002 enlist examination report showed normal 
clinical findings for the Veteran's ears.  Thus, etiological 
opinions are needed before the Board can determine whether 
service connection is warranted for tinnitus on a direct basis or 
for right ear hearing loss on the basis of aggravation.

The Board also points out that the Veteran is receiving treatment 
at the Chillicothe, Ohio VA Medical Center (VAMC), with the last 
record dated April 10, 2007.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, VA 
must obtain all outstanding pertinent medical records from the 
Chillicothe VAMC.

Based on the foregoing, this case is REMANDED for the following 
action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Chillicothe VAMC since April 10, 
2007.  All records and/or responses 
received should be associated with the 
claims file.

2.  After completion of 1 above, arrange 
for the Veteran to undergo a VA psychiatric 
examination, to determine the nature and 
etiology of any currently diagnosed 
psychiatric disorder.  The claims file 
must be made available to and reviewed 
by the examiner prior to the 
examination so that pertinent aspects 
of the Veteran's medical history must 
be reviewed.  All appropriate tests and 
studies (to include psychological testing, 
if warranted) should be accomplished (with 
all results made available to the examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

After examining the Veteran and reviewing 
the relevant evidence in the claims file, 
the psychiatric examiner should clearly 
identify all current psychiatric 
disorder(s).  With respect to each 
psychiatric diagnosis, the VA examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that any 
psychiatric disorder was incurred in or is 
otherwise related to the Veteran's military 
service from September 5, 2002 to January 
31, 2006.

The psychiatric examiner should 
specifically offer an opinion as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that the 
Veteran currently has PTSD related to a 
verified in-service stressor-an October 
2004 road to Mosul incident and mortar 
attacks at a base camp in Mosul in December 
2003-and/or due to "fear of hostile 
military or terrorist activity" in accord 
with Training Letter 10-05.  If a diagnosis 
of PTSD is deemed appropriate, the examiner 
should explain how the diagnostic criteria 
are met, and comment upon the link between 
the current symptomatology and the 
Veteran's stressor(s).  In rendering this 
opinion, the examiner should discuss the 
September 2007 VA PTSD examiner's opinion.  

For each psychiatric disorder, to include 
PTSD, determined to be related to the 
Veteran's active duty, the examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any such disorder 
caused and/or aggravated his alcohol abuse 
after service.

The examiner should set forth all 
examination findings, along with a complete 
rationale for the conclusions reached, in a 
printed report.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason(s) why.

3.  After completion of 1 above, arrange 
for the Veteran to undergo a VA orthopedic 
examination, to determine the nature and 
etiology of any right knee disorder and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  The 
claims file must be made available to 
and reviewed by the examiner prior to 
the examination so that pertinent 
aspects of the Veteran's medical 
history must be reviewed.  All 
appropriate tests and studies (to include 
x-rays/MRI, if warranted) should be 
accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should note and detail all 
reported symptoms of any disability 
manifested by a right knee pain and 
tenderness.  The examiner should provide 
details about the onset, frequency, 
duration, and severity of such symptoms and 
state what precipitates and what relieves 
them.  The examiner should clearly indicate 
whether the Veteran has a current right 
knee disability manifested by pain and/or 
tenderness or has had one since his 
discharge from service on January 31, 2006.  
With respect to such diagnosed disability, 
the examiner should provide an opinion as 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the diagnosed disability was incurred in, 
or aggravated by, active duty, or is 
otherwise related to service. 

For any of the right knee signs and 
symptoms, which is not attributable to a 
known diagnosis, the findings should 
reflect all objective indications of 
chronic disability to include either 
objective medical evidence perceptible to a 
physician or other, non-medical indicators 
that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2) 
(2009).  Finally, the examiner should 
express his or her opinion as to whether 
any right knee disability manifested by 
pain and/or tenderness is "chronic" (as 
having existed for 6 months or more or as 
having resulted in intermittent episodes of 
improvement and worsening over a 6-month 
period).

The examiner should clearly outline the 
rationale for any opinion or conclusion 
expressed, to include discussion of the 
September 2007 VA general medical 
examination report, in a printed report.  
If any requested medical opinion cannot be 
given, the examiner should state the 
reason(s) why.

3.  After completion of 1 above, arrange 
for the Veteran to undergo a VA 
examination, by an ENT physician.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

In accord with Training Letter No. 10-02, 
the physician should offer an opinion, 
consistent with sound medical principles, 
as whether it is at least as likely as 
not (50 percent or greater probability) 
that the Veteran's tinnitus is the result 
of injury or disease (to particularly 
include alleged in-service noise exposure) 
incurred or aggravated by disease or injury 
during active duty.  If tinnitus is 
associated with conditions other than 
hearing loss, the examiner must indicate 
that the complaint of tinnitus requires 
referral to another provider (appropriate 
provider to be determined by the VA Medical 
Center (VAMC), Compensation & Pension (C&P) 
Director or other responsible person as 
with contractors) for determination of 
etiology.  The physician should also offer 
an opinion, consistent with sound medical 
principles, as whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's right ear 
hearing loss clearly and unmistakably 
preexisted his entrance into service; if 
so, (b) whether it increased in severity in 
service; and, if so, (c) whether such 
increase in severity represented the 
natural progression of the condition, or 
was beyond the natural progress of the 
condition (representing a permanent 
worsening of such disorder).

The examiner should set forth all 
examination findings meeting the provisions 
of Training Letter No. 10-02, along with a 
complete rationale for the conclusions 
reached, in a printed report.  If any 
requested medical opinion cannot be given, 
the examiner should state the reason(s) 
why.

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the service-connection claims remaining on 
appeal, in light of all pertinent evidence 
and legal authority.  If any benefit sought 
on appeal remains denied, furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The Veteran need take no action unless he receives further 
notice.  He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


